10/24/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 22-0395

  INGE and MARK CAHILL, RANDY
  and KERIN GAYNER, WILLIAM
  and NANNETTE REED, and                            Cause No. DA-22-0395
  IRVING ERICKSON,
                                                           ORDER
                   Petitioners and Appellants,

  v.

  CITY OF COLUMBIA FALLS,
  COLUMBIA FALLS BOARD OF
  ADJUSTMENT,

                  Respondents and Appellees,

  and

  CNS PROPERTY DEVELOPMENT,
  LLC, a Montana Limited Liability
  Company,

                  Respondent.




        Having read and considered the joint, Unopposed Motion to Extend Deadlines

and there appearing good cause therefore, the Motion is hereby GRANTED.

        Appellees’ response brief is due November 30, 2022, and Appellants’ reply

brief is due January 2, 2023.




Order Granting Appellee’s Unopposed Motion
                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                          October 24 2022